Citation Nr: 0725926	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  06-19 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1974 until July 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

In the present case, the Board finds that additional 
development is required in order to fulfill VA's obligations 
under the VCAA, as will be explained below.

The veteran's PTSD claim is based on allegations of sexual 
assault in service.  With regard to personal assault cases, 
the Court pointed out that "VA has provided special 
evidentiary development procedures, including the 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis." Id. 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part 
III, 5.14c (8), (9)).  The Court has also held that these 
provisions of M21-1, which provide special evidentiary 
procedures for PTSD claims based upon personal assault, are 
substantive rules that are the equivalent of VA regulations. 
See YR v. West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997)

Moreover, regulations now specifically provide that in claims 
based on in-service personal assault, evidence from sources 
other than the service records may corroborate the veteran's 
account of the stressor incident and includes evidence of 
behavior changes following the assault.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for as opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Here, the personnel records show that the veteran was 
generally quite successful in service, frequently receiving 
very high performance appraisals.  The record even indicates 
that she was named soldier of the year at Fort Hood.  
However, the record does include an enlisted evaluation data 
report reflecting a low performance assessment in July 1976.  
This occurred at the time that the personal assault was 
alleged to have occurred.  Moreover, a lay statement from the 
veteran's sister documents a change in behavior upon return 
from service.  

Given the evidence of behavior changes, as detailed above, 
the Board finds that a competent opinion would be useful in 
adjudicating the claim.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any mental 
disorders.  All diagnoses should be 
listed.  If PTSD is diagnosed, the 
stressor upon which it is based should be 
specified.  The examiner should also 
comment as to whether the evidence of 
behavior change, such as the poor 
performance appraisal in July 1976, is 
consistent with a reaction to personal 
assault, considering the evidence as a 
whole.  The examiner should also state 
whether a diagnosis of PTSD conforms to 
the criteria set forth under the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).    

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

